DETAILED ACTION

Claim Status
Claims 1-33 is/are pending.
Claims 18-19, 24-31 is/are withdrawn from consideration.
Claims 1-17, 20-23, 32-33 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17, 20-33 in the reply filed on 10/19/2020 is acknowledged.

Applicant’s election of the species of amino alcohol (i.e., tris(hydroxymethyl) aminomethane (THAM) as recited in claims 8-9) in the reply filed on 10/19/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors 

Claims 18-19, 24-31 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (claims 18-19) or species (claims 24-31), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2020.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17, 20-23, 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	ZHOU ET AL (US 2007/0293614).
	ZHOU ET AL ‘614 discloses a powder coating composition comprising:
(A) 5-99 wt% of at least one bromine-functionalized epoxy resin, which can be partially replaced by (A1);

(A1) up to 94 wt% of an additional resin (e.g., polyester resin, etc.) (corresponding to the recited “(ii) at least one polyester polymer”), based on the total weight of the coating composition (including crosslinking agents);

(B) 0.5-40 wt% of an epoxy curing agent (corresponding to the recited “(i) at least one hardener”), based on the total weight of the coating composition;

(C) 0.01-55 wt% of at least one additive (e.g., pigments such as aluminum, bronze, etc.; stabilizers; adhesion promoters; etc.) (corresponding to the recited “(iv) at least one metallic pigment”), based on the total weight of the coating composition;

(D) 0.02-6 wt% of at least one alkanolamine (corresponding to the recited “(iii) at least one amino alcohol”) (e.g., diethanolamine, tris(hydroxymethyl) aminomethane, etc.), based on the total weight of the coating composition.

The powder coating composition is typically formed by: mixing components all components to form a blended mixture; melt-blending the blended mixture in a melt extruder; processing the extruded mixture to form a powder coating composition.  Alternatively, components (A), (A1), (B), and (D) can be mixed, melt-blended, and formed into a powder coating composition first, followed by further mixing the resulting powder coating composition with additives (C) (e.g., pigments, etc.).  The powder coating composition can be: (i) applied directly to a substrate; or (ii) applied over a primer coating on the substrate; followed by curing to form a cured surface coating on said substrate, wherein the powder coating composition is applied using known powder coating methods (e.g., electrostatic spraying, electrostatic brushing, thermal or flame 
	Regarding claim 1-10, 14-17, 20-23, 33, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace a portion of the bromine-functionalized epoxy resin with effective amounts of known polyester resins in the powder coating composition of ZHOU ET AL ‘614 in order to optimize the performance properties (e.g., adhesion, hardness, chemical resistance, etc.) for specific coating methods and/or conditions, and specific end-uses.
	Regarding claim 11, one of ordinary skill in the art would have utilized effective amounts of known adhesion-promoting additives such as silane-based coupling agents in order to improve adhesion of the powder coating composition of ZHOU ET AL ‘614 to a substrate.
	Regarding claim 12-13, 32, one of ordinary skill in the art would have utilized effective amounts of known coating agents such as metal phosphate-based stabilizers in order to improve the durability and use-life of coatings formed from the powder coating composition of ZHOU ET AL ‘614.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	ZHOU ET AL (US 2007/0293614),
		as applied claim 1 above,
	and further in view of UEMAE ET AL (US 5,898,043).
 	UEMAE ET AL discloses that it is well known in the art to incorporate a silane coupling agent into powder coating materials (e.g., polyester-based, etc.) in order to improve moisture resistance. (line 5-18, col. 5; line 30, col. 8 to line 10, col. 9; line 26-29, col. 10, etc.)
. 

Claims 12-13, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	ZHOU ET AL (US 2007/0293614),
		as applied claim 1 above,
	and further in view of ROBINSON ET AL (US 7,244,780).
	ROBINSON ET AL discloses that it is well known in the art to incorporate a metal phosphate compound (e.g., calcium hydrogen phosphate, etc.) into powder coating compositions (e.g., polyester-based, etc.) containing metallic pigments (e.g., aluminum pigment, etc.) as a stabilizing additive in order to prevent corrosion and/or deterioration of the metallic pigment resulting from exposure to moisture and/or oxygen. (line 43, col. 1 to line 28, col. 2; line 62, col. 2 to line 40, col. 3; line 42-55, col. 4; line 17-18, col. 5; line 9-31, col. 8; etc.)
 	Regarding claims 12-13, 32, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize effective amounts of known metal phosphate compounds as stabilizing additives in the powder coating composition of ZHOU ET AL ‘614 in order to improve the durability and visual appearance of metallic pigment-containing powder coatings. 


The rejections under 35 U.S.C. 103 based on WO 01/28306 (KOENRAADT-WO ‘306 in the previous Office Action mailed 01/28/2021 have been withdrawn in view of the Claim Amendments filed 07/19/2021.

Response to Arguments
Applicant’s arguments filed 07/19/2021 with respect to the rejections under 35 U.S.C. 103 based on: BOLM ET AL ‘420; or KOENRAADT-WO ‘306: have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 07/19/2021.

Applicant's arguments filed 07/19/201 with respect to Applicant’s assertions of criticality and/or unexpected results have been fully considered but they are not persuasive.
 	(A) Applicant argues that the working Examples in the specification provide conclusive evidence that presence of at least one amino alcohol in the recited four-component particulate coating composition results in unexpected and surprising results with respect to several performance properties (i.e., fingerprint resistance, gloss, acid resistance, alkaline resistance, humidity resistance, and adhesion).  However, while the working Examples in the specification provide some limited evidence of superior performance properties from the presence of specific amounts of specific amino alcohols, the showings provided by the specification are not commensurate in scope with the present claims -- for example, but not limited to:

• the amount(s) and/or type(s) of polyester resin(s) used -- Applicant has not provided      evidence that the relied upon unexpected improvements in various performance properties would be present if amount(s) and/or type(s) of polyesters resin(s) which are significantly different from those used in the working Examples.  The working Examples 
    Since the performance properties of a powder coating can depend significantly on the amount(s) of polyester resin(s) used, it is unclear whether the relied upon unexpected improvements in various performance properties would be present if the recited particulate coating composition contains the first carboxyl-functional polyester and/or the second carboxyl-functional polyester in amounts which differ significantly from the working Examples in the specification (e.g., 5 or 10 or 20 or 50 or 70 or 90 wt% for the first carboxyl-functional polyester; 5 or 15 or 20 or 40 or 60 or 80 wt% for the second carboxyl-functional polyester). 
     Similarly, since the performance properties of a powder coating can depend significantly on the type of polyester resin(s) used, it is unclear whether the relied upon unexpected improvements in various performance properties would be present if the recited particulate coating composition contains: (i) a single carboxyl-functional polyester; (ii) one or more hydroxy-functional polyester(s); and/or (iii) carboxyl-functional polyester(s) with acid values (e.g., 20 or 30 or 40 or 100 mg KOH/g) and/or molecular weights and/or glass transition temperatures, and/or repeating units; etc. which differ significantly from the specific two polyester resins used in the working Examples in the specification.

• the amount(s) and/or type(s) of hardener(s) used -- Applicant has not provided evidence that the relied upon unexpected improvements in various performance properties would be present if the recited particulate coating compositions contain amount(s) (e.g., 5% or 10% or 30% or 50% or 70%, etc.) and/or type(s) (e.g., hydroxyalkyl amides, polyisocyanates, peroxides, etc.) of hardener(s) which differ significantly from those used in the working Examples. The working Examples only use an epoxy curing agent in amounts of 39.5-40.2 wt%.

• the amount(s) and/or type(s) of amino alcohol(s) used -- Applicant has not provided evidence that the relied upon unexpected improvements in various performance properties would be present if the recited particulate coating compositions contain amount(s) (e.g., 3-10 wt%) and/or type(s) (e.g., ethanolamine, 2-(ethylamino)ethanol, 3-ethoxypropylamine, etc.) of amino alcohol(s) which differ significantly from those used in the working Examples. The working Examples only use diethanolamine or tris(hydroxymethyl) aminomethane in amounts of 0.3-2.03 wt%.

• the amount(s) and/or type(s) of metallic pigment(s) used -- Applicant has not provided evidence that the relied upon unexpected improvements in various performance properties would be present if the recited particulate coating compositions contain elemental metallic pigments. The working Examples only use titanium dioxide (which not a metallic pigment for the purposes of Applicant’s invention) in amounts of 1.4-1.5 wt%.

• the amount(s) and/or type(s) of other component(s) and/or additive(s) -- Applicant has not provided evidence that the relied upon unexpected improvements in various performance properties would be present if the recited particulate coating compositions contain non-trivial amounts of other polymers and/or additives.  The working Examples only use limited amounts of specific fillers and other additives. 

 	While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

In the present instance, the working Examples in the specification utilize a very limited range of compositions, while the present claims are substantially broader (e.g., the majority of the claims do not contain any limitations on the amount(s) of components (i), (ii), (iii), and/or (iv); the majority of the claims do not specify the type of hardener(s), polyester polymer(s), amino alcohol(s), and/or metallic pigment(s); etc.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	OHKOSHI ET AL (US 2006/0062908) disclose polyester-based powder coatings containing an amino alcohol compound as a cure catalyst.

	CARE ET AL (US 2003/0176558) disclose powder coatings containing an amino alcohol compound as an additive.
	WATKINS ET AL (US 2004/0147690) and EDMONDSON ET AL (US 2005/0075430) and EDMONDSON ET AL (US 2007/0065669) disclose powder coating compositions containing amine alcohol additives.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

October 21, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787